DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 39 and 40: Cancelled.

Examiner’s Comment / Allowable Subject Matter
Claims 21-38 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for producing a plate heat exchanger comprising disposing solder between two metal plates; heating the plates to a first temperature; forming channel 
Prior art reference attributed to Yanagawa et al. (US 2017/0320170 A1) discloses a method of manufacturing a heat exchanger comprising disposing solder between plate members and press forming the press members to form a heat exchanger member.  Yanagawa fails to disclose or fairly suggest heating the plates to first and second temperatures and forming channel structures by local internal pressure forming of at least one of the plates under pressurization by a mold.
In addition, Brodt et al. (US 2002/0069506 A1) discloses a method of heated pressure forming sheet metal parts further comprising heating metal plates to a first temperature; inserting the plates into a mold; forming channel structures in at least one of the plates and solder bonding the plates.  Brodt fails to disclose or fairly suggest heating the plates to a second temperature.  Applicant’s claimed invention requires the affirmative method step, inter alia, of heating pressure formed plates to a second temperature and one of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a method of producing a plate heat exchanger as recited by the affirmative method steps of Applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Lee A Holly/Primary Examiner, Art Unit 3726